Mr. Justice GRIER
delivered the opinion of the court.
The counsel, in their arguments in this case, seem to ■have forgotten that this court have no right to order a new trial because they maj' [mlieve that.the jury may have erred in their verdict on the facts. If the court below have given proper instructions on tjie questions of law, and subrniued the facts to the jury, there is no further remedy in this court for any supposed mistake of the jury.
On examining the charge of the court below, we find a clear exposition of the legal' questions arising in the case.
The jury were .properly instructed that the deed of Parmely, the patentee, to Edwin Lacy, in 1837, would confer-a good legal title on the plaintiff independently of the recording laws. But as this deed was not recorded, the question to be *33determined was, whether the defendant, who claimed title under the same patentee, through a deed dated 14th of August, 1855, and recorded, was a bond fide purchaser without notice, and had paid value for the land. It was contended that a recital in a deed from Parmely to one Andrew Lacy, after the deed to James Lombard was recorded, and under 'which the defendant claims, would operate as constructive notice to a third party. But the court instructed the jiiry that it was necessary that the purchaser should have actual notice of the previous deed, or of some fact which would satisfy a prudent man that there had been a transfer of the land. In conclusion, after various propositions for specific instructions, amounting substantially to the instructions already given, the'court summed up by telling the jury, that they would see that the question turned entirely on the view which they might take from the evidence, upon the fact whether Benjamin Lombard, Jr., and the defendant were purchasers in good faith, without notice. “ If either of them is a purchaser in good faith,” said the court,- “then the defendant is protected. You must find that they both had knowledge before you can find a verdict for the plaintiff. If they both had knowledge of this pre-existing title, then, as a matter of course, the plaintiff’s,title stands good, otherwise not.”
We see no error in these instructions.
After having thus correctly submitted the case to the consideration of the jury, the court were not bound to answer a catechism of questions which could only confuse their minds and lead to erroneous conclusions.
Judgment affirmed..